Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second cutouts" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed “the second cutouts” was intended to read “the first cutouts.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvi Alfred Viehhofer GMBH & Co (German Patent Publication No. DE 202006011190 U1), hereinafter referred to as Alvi.
Regarding claim 1, Alvi discloses a mattress (shown in Figure 4), comprising: an alignment layer 1 having a first surface and a second surface arranged opposite to the first surface (see annotated Figure 4, below) and defining a plurality of cut-outs 14 and 15 extending from the first surface to the second surface (see annotated Figure 4, below, and additionally, see paragraph 0024 of the English translation) and arranged in a plurality of rows 10 and 11 in a staggered arrangement (Figure 3 and paragraph 0024), wherein each cutout of one row 14 partially overlaps with a pair of cutouts arranged in adjacent rows 15 (Figure 3 and paragraph 0024).

    PNG
    media_image1.png
    265
    531
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi in view of Farley (U.S. Publication No. 6,003,179).
Regarding claim 2, Alvi discloses the subject matter as discussed above with regard to claim 1. Alvi does not disclose wherein the plurality of cutouts includes a plurality of first cutouts arranged at a first portion of the alignment layer, wherein the first portion is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress.
Farley teaches the plurality of cutouts 34 includes a plurality of first cutouts 34 arranged at a first portion 26 of the alignment layer 10 (Figures 2 and 6), wherein the first portion 26 is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress 2 (Figures 1-2 and Col. 5, lines 33-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Alvi so the plurality of cutouts includes a plurality of first cutouts arranged at a first portion of the alignment layer, wherein the first portion is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress, as taught by Farley, because the plurality of cutout portions of Farley creates areas of pressure relief under a user, due to the cutout portions being less dense than the non-cutout portions 28, that provides improved support to the corresponding anatomical body portions in order to mitigate the effects of pressure-related discomfort (Col. 2, lines 34-45 and Col. 7, lines 11-30).
Regarding claim 3, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, further discloses wherein a compression of the first portion 26 is greater than an adjacent portion 28 (defined by the portion of 28 located between portions 26 and 24, see Farley, Figure 2) of the alignment layer 10 when a person lies on the mattress 2 (see Farley, Figures 1 and 2, and Col. Col. 5, lines 33-52, where “areas of the human body positioned upon the shoulder, foot and tail support regions 22, 24, 26 of the support pad 10 will ‘sink’ thereinto to a greater degree than those areas positioned upon the general support region 28”), wherein the adjacent portion 28 is devoid of the first cutouts 34 (Figure 2).
Regarding claim 4, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, further discloses wherein each first cutout 14 and 15 includes a diamond shape (see Alvi, Figure 3 and paragraph 0024).
Regarding claim 5, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, and 4. Alvi, as modified, further discloses wherein each wall of each first cutout 14 and 15 is arranged perpendicularly to the first surface of the alignment layer 1 and the second surface of the alignment layer 1 (see Alvi, annotated Figure 4, above, and paragraph 0024).
Regarding claim 7, Alvi discloses the subject matter as discussed above with regard to claim 1. Alvi does not disclose wherein the plurality of cutouts includes a plurality of second cutouts arranged at a second portion of the alignment layer, wherein the second portion is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress.
Farley teaches the plurality of cutouts 34 includes a plurality of second cutouts 34 arranged at a second portion 22 of the alignment layer 10 (Figures 2 and 6), wherein the second portion 22 is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress 2 (Figures 1-2 and Col. 5, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Alvi so the plurality of cutouts includes a plurality of second cutouts arranged at a second portion of the alignment layer, wherein the second portion is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress, as taught by Farley, because the plurality of cutout portions of Farley creates areas of pressure relief under a user, due to the cutout portions being less dense than the non-cutout portions 28, that provides improved support to the corresponding anatomical body portions in order to mitigate the effects of pressure-related discomfort (Col. 2, lines 34-45 and Col. 7, lines 11-30).
Regarding claim 8, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, further discloses wherein a compression of the second portion 22 is greater than an adjacent portion 28 (defined by the portion of 28 located between portions 26 and 22, see Farley, Figure 2) of the alignment layer 10 when a person lies on the mattress 2 (see Farley, Figures 1 and 2, and Col. Col. 5, lines 33-52, where “areas of the human body positioned upon the shoulder, foot and tail support regions 22, 24, 26 of the support pad 10 will ‘sink’ thereinto to a greater degree than those areas positioned upon the general support region 28”), wherein the adjacent portion 28 is devoid of the second cutouts 34 (Figure 2).
Regarding claim 9, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, further discloses wherein each second cutout 14 and 15 includes a diamond shape (see Alvi, Figure 3 and paragraph 0024).
Regarding claim 10, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1, 7, and 9. Alvi, as modified, further discloses wherein each wall of each first cutout 14 and 15 is arranged perpendicularly to the first surface of the alignment layer 1 and the second surface of the alignment layer 1 (see Alvi, annotated Figure 4, above, and paragraph 0024).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi in view of Farley and further in view of Church (U.S. Patent No. 2,063,081).
Regarding claim 6, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, does not disclose wherein a density of the first portion of the alignment layer is varied by varying at least one of sizes of the first cutouts or a spacing between the plurality of rows of the first cutouts.
Church teaches wherein a density of the first portion of the alignment layer is varied by varying at least one of sizes of the first cutouts 12 or a spacing between the plurality of rows of the first cutouts 12(Figures 1-3, and Col. 2, line 47-Col. 3, line 2, where Church provides decreased stiffness at a front portion of the cushion by increasing the size of cutouts 12, such that the cutouts 12 are bigger and the space between cutouts is smaller, and gradually decreasing the size of cutouts 12 such that they are spaced further apart, resulting in a firmer cushion).
It would have been obvious to one of ordinary skill in the art to have provided Alvi, as modified, so a density of the first portion of the alignment layer is varied by varying at least one of sizes of the first cutouts or a spacing between the plurality of rows of the first cutouts, as taught by Church, because doing so would allow the density to be varied throughout the first portion, such that the desired level of softness may be attained in the desired, resulting in a cushion that conforms to the desires of an end user or manufacturer (Col. 2, line 47-Col. 3, line 2). 
Regarding claim 11, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, does not disclose wherein a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts or a spacing between the plurality of rows of the second cutouts.
Church teaches wherein a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts 12 or a spacing between the plurality of rows of the second cutouts 12 (Figures 1-3, and Col. 2, line 47-Col. 3, line 2, where Church provides decreased stiffness at a front portion of the cushion by increasing the size of cutouts 12, such that the cutouts 12 are bigger and the space between cutouts is smaller, and gradually decreasing the size of cutouts 12 such that they are spaced further apart, resulting in a firmer cushion).
It would have been obvious to one of ordinary skill in the art to have provided Alvi, as modified, so a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts or a spacing between the plurality of rows of the second cutouts, as taught by Church, because doing so would allow the density to be varied throughout the first portion, such that the desired level of softness may be attained in the desired, resulting in a cushion that conforms to the desires of an end user or manufacturer (Col. 2, line 47-Col. 3, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher (U.S. Publication No. 2019/0038043)
Hwang (U.S. Patent No. 6,108,835)
Dunn (U.S. Patent No. 2,804,130)
Lincoln et al. (U.S. Publication No. 2011/0311765)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673